DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 – 5, 8, 10, and 13 – 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornu et al. (SPIE proceedings, 2015, hereunder Cornu), and further in view of Dohner et al. (2014, American Chemical Society, cited in the IDS, hereunder Dohner.
With respect to independent claim 1, Cornu teaches a radiation detector as disclosed in Abstract comprising: a perovskite on line 4 on p. 936416 – 4  having a polaronic emission Stokes’ shifted by at least 50 nm as shown in Fig. 3 to minimise loss due to re-absorption.
Dohner  teaches a two-dimensional perovskite scintillator EDBEX2 in the second paragraph of the right column on p. 13154. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Cornu in order to fabricate a scintillator for enhancing an S/N ratio. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 3, in Title Cornu teaches a scintillator also see on line 3 under Section 2.2.
With respect to dependent claim 4, Cornu teaches as a photodetector photosensors in the last line of the Introduction section.
With respect to dependent claim 5, Cornu teaches wherein the two-dimensional perovskite is in the form of a single crystal as disclosed in the third paragraph under Section 2.2.
With respect to dependent claim 8, Cornu teaches one or more of: a halide Ce-doped Rb2KInF6 in Section 2.2; a Group IVa metal; a transition metal; a post-transition metal; or a lanthanide Ce-doped Rb2KInF6 in Section 2.2.
With respect to dependent claim 10, Cornu teaches wherein the two-dimensional perovskite has a polaronic emission Stokes’ shifted by at least 100 nm as shown in Fig. 3(a); at least 200nm or at least 300nm.
With respect to dependent claims 13 – 14, Cornu teaches in Fig. 1(a) broadband luminescence with a full width at half maximum (FWHM) of at least 50nm and broadband luminescence with a full width at half maximum (FWHM) of at least 100 nm.
Also, since Dohner teaches the same perovskite as disclosed in the present application, Dohner teaches the limitations of claims 13 – 14. 
Claim 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornu modified by Dohner, and further in view of Huang (US 2019/0140181 A1, cited before).
The teahing of Cornu modified by Dohner has been discussed above.
With respect to dependent claim 11, Cornu is silent with lateral contacts formed in a direction parallel to a layered structure of the two-dimensional perovskite.
	In paragraph [0009] Huang teaches a perovskite single crystal with anode and cathode. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Cornu modified by Dohner in order to fabricate a detector by a known method. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornu modified Dohner, and further in view of Belcher et al. (US 2017/0053746 A1, hereunder Belcher, previously cited.)
The teaching of Cornu modified by Cooke and Huang has been discussed above.
With respect to dependent claim 2, Cornu is silent with wherein the two-dimensional perovskite has a scintillation decay time at room temperature of one of: 8 ns or less; 7 ns or less; 6 ns or less; and 5 ns or less.
Also, since Dohner teaches the same perovskite as disclosed in the present application, Dohner teaches the limitations of claim 2. 
	In Table 10, Belcher teaches decay times for some perovskites  being 1.19 ns, 0.67ns and  4.5 ns. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Cornu modified by Cooke and Huang in order to have a scintillator as a detector for enhancing an S/N ratio. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: simple substitution of one known, equivalent element for another to obtain predictable results.
With respect to dependent claim 6, Belcher teaches in Table 10 wherein the two-dimensional perovskite is in the form of a film.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornu modified by Dohner, and further in view of Dohner et al. (US 2016/0289554 A1, hereunder Dohner2)
The teaching of Cornu modified by Dohner has been discussed above.
With respect to dependent claim 7, Cornu is silent with a cation selected from the group of: EDBE; N-MEDA; API; AETU or CEA.
Also, since Dohner teaches the same perovskite as disclosed in the present application, Dohner teaches the limitations of claim 7. 
	In paragraph [0037] Dohner2 teaches EDBE and N-MEDA. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Cornu modified by Dohner in order to fabricate desired perovskite scintillator using a known action. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornu modified by Dohner, and further in view of Konstandopoulos et al. (US 2017/0021321 A1, hereunder Konstandopoulos)
The teaching of Cornu modified by Dohner has been discussed above.
With respect to dependent claim 9,  Cornu is silent with wherein the two-dimensional perovskite is a layered hybrid perovskite of the Ruddlesden-Popper series with a general formula of (A)2(B)n-1[PbnX3n+1], where A is a bulky cation, B is a small cation and X is an anion.
	In paragraph [0053] Kostandopoulos teaches the limitation of claim 9. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Cornu modified by Dohner in order to fabricate desired perovskite by a known method. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornu modified by Dohner, and further in view of Moore et al. (US 2016/0251303 A1, hereunder Moore) and Huang. 
The teaching of Cornu modified by Dohner has been discussed above.
With respect to dependent claim 12, Cornu is silent with wherein the two-dimensional perovskite is doped with a functional organic cation and the radiation detector comprises vertical contacts  formed in a direction orthogonal to a layered structure of the two-dimensional perovskite.
	In paragraph [0023] Moore teaches perovskite crystal structure doped with organic cation and Huang teaches in Fig. 1G the electro-magnetic wave detector comprises vertical contacts 10,30 formed in a direction orthogonal to a layered structure KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884    
3/10/2021